

115 S667 IS: Reserve Component Benefits Parity Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 667IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Franken (for himself, Mrs. Capito, Ms. Klobuchar, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend titles 5, 10, 37, and 38, United States Code, to ensure that an order to serve on
			 active duty under section 12304a or 12304b of title 10, United States
			 Code, is treated the same as other orders to serve on active duty for
			 determining the eligibility of members of the uniformed services and
			 veterans for certain benefits and for calculating the deadlines for
			 certain benefits. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Reserve Component Benefits Parity Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Eligibility of reserve component members for pre-mobilization health care.Sec. 3. Eligibility of reserve component members for transitional health care.Sec. 4. Consideration of service on active duty to reduce age for eligibility for retired pay for
			 non-regular service.Sec. 5. Eligibility of reserve component members for high-deployment allowance for lengthy or
			 numerous deployments and frequent mobilizations.Sec. 6. Eligibility of reserve component members for post-9/11 educational assistance.Sec. 7. Eligibility of reserve component members for nonreduction in pay while serving in the
			 uniformed services or National Guard.Sec. 8. Effect of order to serve on active duty on eligibility for or use of certain military
			 benefits.Sec. 9. Retroactive applicability of amendments.
 2.Eligibility of reserve component members for pre-mobilization health careSection 1074(d)(2) of title 10, United States Code, is amended by striking in support of a contingency operation under and inserting under section 12304b of this title or. 3.Eligibility of reserve component members for transitional health careSection 1145(a)(2)(B) of title 10, United States Code, is amended by striking in support of a contingency operation and inserting under section 12304b of this title or a provision of law referred to in section 101(a)(13)(B) of this title.
		4.Consideration of service on active duty to reduce age for eligibility for retired pay for
 non-regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title or a provision of law referred to in section 101(a)(13)(B).
		5.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous
 deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting after under the first place it appears the following: section 12304b of title 10 or. 6.Eligibility of reserve component members for post-9/11 educational assistanceSection 3301(1)(B) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
		7.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed
 services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12304b of title 10 or.
		8.Effect of order to serve on active duty on eligibility for or use of certain military benefits
 (a)Exception to Voluntary separation pay repayment requirement for members who return to active dutySection 1175a(j)(2) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. (b)Time limitation for Training and rehabilitation for veterans with service-Connected disabilitiesSection 3103(f) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
 9.Retroactive applicability of amendmentsThe amendments made by this Act shall apply with respect to any order for a member of a reserve component to serve on active duty under section 12304a or 12304b of title 10, United States Code, issued on or after January 1, 2012.